             Case 3:19-cv-01292 Document 1 Filed 08/20/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA        :
                                :
                 Plaintiff,     :
      v.                        :                    Civil No. 3:19CV1292
                                :
(1) CONTENTS OF ACCOUNT ENDING :
4316 HELD IN THE NAME OF B.C.   :
FLYNN CONTRACTING               :
CORPORATION AT JP MORGAN        :
CHASE BANK,                     :
                                :
(2) CONTENTS OF ACCOUNT ENDING:
8741 HELD IN THE NAMES OF       :
MICHAEL FLYNN AND MARIA FLYNN :
AT BANK OF AMERICA,             :
                                :
(3) CONTENTS OF ACCOUNT ENDING :
3432 HELD IN THE NAME OF        :
MICHAEL FLYNN AT                :
TD AMERITRADE,                  :
                                :
                 Defendants.    :                    August 20, 2019
                                :
[CLAIMANTS: MICHAEL S. FLYNN, :
 MARIA R. FLYNN, AND B.C. FLYNN :
 CONTRACTING CORPORATION]       :


                          VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by and through its attorneys, John H. Durham, United

States Attorney for the District of Connecticut, and Julie G. Turbert, Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Rule G(2) of the

Supplemental Rules for Admiralty Maritime and Forfeiture Claims:
             Case 3:19-cv-01292 Document 1 Filed 08/20/19 Page 2 of 5



                                   NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: (1) contents of account ending 4316, held in the name of

B.C. Flynn Contracting Corporation at JP Morgan Chase Bank, (2) contents of account ending

8741, held in the names of Michael Flynn and Maria Flynn at Bank of America; and (3) contents

of account ending 3432, held in the name of Michael Flynn at TD Ameritrade, for violations of

18 U.S.C. ' 981(a)(1)(A) or (C).

                                   THE DEFENDANTS IN REM

       2.      The defendants are: (1) contents of account ending 4316, held in the name of B.C.

Flynn Contracting Corporation at JP Morgan Chase Bank, (2) contents of account ending 8741,

held in the names of Michael Flynn and Maria Flynn at Bank of America; and (3) contents of

account ending 3432, held in the name of Michael Flynn at TD Ameritrade,

       3.      On March 23, 2018, accounts ending 4316 at JP Morgan Chase 8741 at Bank of

America were seized pursuant to federal seizure warrants. The account funds are presently in the

custody of the United States Marshals Service. On March 23, 2018, the account ending 3432 at

TD Ameritrade was frozen pursuant to a federal seizure warrant.

                                   JURISDICTION AND VENUE

       4.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendants. This Court has jurisdiction over an action commenced by the United States pursuant

to 28 U.S.C. ' 1345, and over an action for forfeiture pursuant to 28 U.S.C. ' 1355(a).

       5.      This Court has in rem jurisdiction over the defendants under 28 U.S.C. 1355(b).

Upon the filing of this complaint, the plaintiff requests that the Court issue arrest warrants in rem


                                                  2
               Case 3:19-cv-01292 Document 1 Filed 08/20/19 Page 3 of 5



pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the defendants

pursuant to 28 U.S.C. ' 1355(d) and Supplemental Rule G(3)(c).

          6.    Venue is proper in this district pursuant to 28 U.S.C. ' 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                    BASIS FOR FORFEITURE

          7.     The defendants are subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) for

the forfeiture of property involved in a financial transaction in violation of 18 U.S.C. § 1956 or

1957, or to enforce the provisions of 18 U.S.C. § 981(a)(1)(C) for the forfeiture of property

which constitutes or is derived from proceeds traceable to an offense constituting “specified

unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)), namely wire fraud in violation of 18

U.S.C. § 1343, or conspiracy to commit such offense.

          8.    Michael S. Flynn, Maria R. Flynn, and B.C. Contracting Corporation have agreed

to the forfeiture of the defendants and have executed a Stipulated Forfeiture Agreement attached

hereto.

          WHEREFORE, the United States of America prays that Warrants of Arrest In Rem for

the defendants; that due notice be given to all parties to appear and show cause why the

forfeiture should not be decreed; that judgment be entered declaring the defendants to be

condemned and forfeited to the United States of America for disposition according to law; and




                                                   3
             Case 3:19-cv-01292 Document 1 Filed 08/20/19 Page 4 of 5



that the United States of America be granted such other and further relief as this Court may deem

just and proper.

                                                    Respectfully submitted,

                                                    JOHN H. DURHAM
                                                    UNITED STATES ATTORNEY


                                                         /s/ John B. Hughes
                                                    JOHN B. HUGHES
                                                    ASSISTANT U.S. ATTORNEY
                                                    CHIEF, CIVIL DIVISION


                                                          /s/ Julie G. Turbert
                                                    JULIE G. TURBERT
                                                    ASSISTANT U.S. ATTORNEY
                                                    ATTORNEY BAR # ct23398
                                                    157 CHURCH STREET
                                                    NEW HAVEN, CT 06510
                                                    TELEPHONE: (203) 821-3700
                                                    FAX: (203) 773-5373
                                                    EMAIL: Julie.Turbert@usdoj.gov




                                                4
              Case 3:19-cv-01292 Document 1 Filed 08/20/19 Page 5 of 5



                                          DECLARATION

        I am a Special Agent of the Federal Bureau of Investigation and the case agent assigned

the responsibility for this case.

        I have read the contents of the foregoing Verified Complaint of Forfeiture, and it is true

to the best of my knowledge and belief.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on this 16th day of August, 2019.



                                                    /s/ Russell Frandsen
                                               RUSSELL FRANDSEN
                                               SPECIAL AGENT
                                               FEDERAL BUREAU OF INVESTIGATION




                                                  5
           Case 3:19-cv-01292 Document 1-1 Filed 08/20/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA        :
                                :
                 Plaintiff,     :
      v.                        :                 Civil No. 3:19CV1292
                                :
(1) CONTENTS OF ACCOUNT ENDING :
4316 HELD IN THE NAME OF B.C.   :
FLYNN CONTRACTING               :
CORPORATION AT JP MORGAN        :
CHASE BANK,                     :
                                :
(2) CONTENTS OF ACCOUNT ENDING :
8741 HELD IN THE NAMES OF       :
MICHAEL FLYNN AND MARIA FLYNN :
AT BANK OF AMERICA,             :
                                :
(3) CONTENTS OF ACCOUNT ENDING :
3432 HELD IN THE NAME OF        :
MICHAEL FLYNN AT                :
TD AMERITRADE,                  :
                                :
                 Defendants.    :
                                :
[CLAIMANTS: MICHAEL S. FLYNN,   :
 MARIA R. FLYNN, AND B.C. FLYNN :
 CONTRACTING CORPORATION]       :

                        STIPULATED FORFEITURE AGREEMENT

       It is hereby stipulated by and between the PLAINTIFF, UNITED STATES OF

AMERICA (AUNITED STATES@), on the one hand, and the CLAIMANTS, MICHAEL S.

FLYNN, MARIA R. FLYNN, AND B.C. FLYNN CONTRACTING CORPORATION

(ACLAIMANTS@), on the other, by and through their respective attorneys, as follows:
             Case 3:19-cv-01292 Document 1-1 Filed 08/20/19 Page 2 of 4



        1.      CLAIMANTS hereby warrant that they are the sole owners of the property

defendants listed above, and further state that they claim exclusive right, title and interest in and

to the property defendants.

        2.      That the CLAIMANTS, MICHAEL S. FLYNN, MARIA R. FLYNN, AND B.C.

FLYNN CONTRACTING CORPORATION agree to the forfeiture of the property defendants to

the United States of America, to be disposed of according to law. CLAIMANTS agree to the

forfeiture pursuant to 18 U.S.C. ' 981(a)(1)(A) and (C).

        3.      CLAIMANTS further agree that neither they nor any current or future officers,

agents, representatives, subrogees, assigns or successors of CLAIMANTS shall appear in, or

pursue any action or proceeding at law or in equity to contest the forfeiture of the property

defendants to the UNITED STATES as provided in Paragraph 2 above. CLAIMANTS further

waive the requirements of Supplemental Rule G regarding direct notice to Claimant, and consent

to the entry of any Motion for Decree of Forfeiture, filed hereafter, consistent with the terms of

this Stipulation.

        4.      CLAIMANTS further release and forever discharge the United States of America,

the Federal Bureau of Investigation, the Department of Justice -- Antitrust Division, the

Department of Defense – Office of Inspector General, and the United States Marshals Service,

and their officers, agents, servants, and employees, their heirs, successors, or assigns, from any

and all actions, causes of action, suits, proceedings, debts, dues, contracts, judgments, damages,

claims, and/or demands whatsoever in law or equity which claimant, his heirs, successors, or

assigns ever had, now have, or may have in the future in connection with the seizure, detention,

forfeiture, by the United States of America of the property defendants.




                                                  2
              Case 3:19-cv-01292 Document 1-1 Filed 08/20/19 Page 3 of 4



       5.       That the CLAIMANTS further agree to hold and save the United States of

America, the Federal Bureau of Investigation, the Department of Justice -- Antitrust Division, the

Department of Defense – Office of Inspector General, and the United States Marshals Service,

and their servants, employees, heirs, successors, or assigns harmless from any claims by any

others, including costs and expenses for, or on account of any and all lawsuits or claims of any

character whatsoever, in connection with the seizure, detention, forfeiture of the property

defendants.

       6.       This Stipulated Forfeiture Agreement shall not constitute an admission of liability

or fault on the part of the UNITED STATES, its officers, agents, servants, or employees, or on

the part of the CLAIMANTS, and is entered into by all parties for the purpose of compromising

disputed claims and avoiding the expenses and risks of litigation.

       7.       The UNITED STATES and the CLAIMANTS agree to bear their own costs and

attorneys' fees, and to execute and/or consent to, any additional documents necessary to

implement the terms of this stipulated agreement.

                                                     PLAINTIFF, UNITED STATES OF
                                                     AMERICA

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY


  5/2/19                                                    /s/ Julie G. Turbert
DATE                                                 JULIE G. TURBERT
                                                     ASSISTANT U.S. ATTORNEY
                                                     ATTORNEY BAR # ct23398
                                                     157 CHURCH STREET
                                                     NEW HAVEN, CT 06510
                                                     TELEPHONE: (203) 821-3700
                                                     FAX: (203) 773-5373
                                                     Email: Julie.Turbert@usdoj.gov

                                                 3
          Case 3:19-cv-01292 Document 1-1 Filed 08/20/19 Page 4 of 4




                                          CLAIMANTS, MICHAEL S. FLYNN,
                                          MARIA R. FLYNN, AND B.C. FLYNN
                                          CONTRACTING CORPORATION


May 1, 2019                                     /s/ Stephan Seeger
DATE                                      STEPHAN SEEGER, ESQ.
                                          ATTORNEY BAR # ct
                                          LAW OFFICES OF SJ CARRIERO, LLC
                                          810 BEDFORD STREET, SUITE #3
                                          STAMFORD, CT 06901
                                          TELEPHONE: (203) 273-5170
                                          FAX: (203) 357-0608
                                          EMAIL: sseeger@lawfirmsjc.com




5/1/19                                         /s/ Michael S. Flynn
DATE                                      MICHAEL S. FLYNN
                                          CLAIMANT




5/1/19                                         /s/ Maria R. Flynn
DATE                                      MARIA R. FLYNN
                                          CLAIMANT




5/1/19                                           /s/ Michael S. Flynn
DATE                                      B.C. FLYNN CONTRACTING
                                          CORPORATION
                                          CLAIMANT
                                          BY: MICHAEL S. FLYNN




                                      4
